     Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 1 of 38                        FILED
                                                                                  2018 Oct-29 AM 09:32
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA



                     United States District Court
                               for the
                 NORTHERN DISTRICT OF ALAB1'M~~T                     ~~ c1 , .. , . i q

STEVEN B. BARGER, an individual,

     Plaintiff
                                         Civil Action No. EDNY: 1:17-cv-04869-FB-LB
v.
                                         Civil Action No. 2:18-mc-01569-KOB
FIRST DATA CORPORATION, et al.,

     Defendants




                                  REPLY
                      IN SUPPORT OF GRANT BARGER'S
                 MOTION FOR RULE 11 SANCTIONS (Docket No. 13)
                                      AND
 OBJECTION TO NOTICE OF CORRECTION AND MOTIONS FOR SANCTIONS
                          (Docket No. 14)
         Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 2 of 38




     I am Grant Barger. I am appearing pro se. This is my Reply in Support of Motion for Rule

11 Sanctions (Docket No. 13) and my separate Motion for Sanctions included in Docket No. 14.

Attached as "Exhibit A" is a timeline summarizing the procedural history and "Exhibit B" is a

timeline of my attempts to meet and confer, the Defendants' lack of meeting and conferring, and

it shows that I have not been hiding, I have been communicating, but have only received

demands for compliance without discussion of scope or relevance.

1.   DEFENDANTS HAVE BURDENED THE COURT - NO MEET AND CONFER
     AND MISREPRESENTATIONS

     Defendants and their attorneys Umbach and Eidelman, in their Opposition (Docket No. 15)

continually try to emphasize they are not burdening the Court, but I am. If Umbach and Eideman

were truly interested in avoiding placing burdens on this Court, they would have taken me up on

my numerous offers to meet to discuss the relevance of the information they are seeking from me

and my business by subpoena for the Barger v. First Data case in the EDNY, the information I

have readily available without burden, and scope of the subpoenas. Rather they never responded

to any of my offers and no meet and confer. 1 If we had met and conferred as offered, we may


1
  My first request to meet and confer was on August 14th so that they could meet their August 31st end of discovery
in New York. Instead of responding to my request to meet to help him meet the deadline, on August 15th Mr.
Eidelman instead filed a Request for an extension of time and in that filing with the New York Court, he said:

        Joseph Plumeri, at the time a First Data senior executive, relied on Barger's representations
        regarding eh amount of monthly income in establishing the rate of the consulting agreement and
        ultimately his compensation for employment. ... He also testified that Barger Group. LLC (his
        son's company) billed for his consulting services and then distributed to him a :fraction of what was
        billed. There exists a large discrepancy between his 3 Yi mons of consulting services under the
        Consulting Agreement and what was actually billed and collected by Barger Group. LLC

In this writing, he shows two things: (i) he wants information about Joe's negotiation of the consulting agreement;
and (ii) he knows the proper name of the company is The Barger Group, LLC. Not a single one of the requests in the
subpoenas asks anything about Joe. Defendants should not be allowed to expand their questioning and harassment of
me beyond the topics that they represented to the New York Court that they needed to justify an extension of time.

Then even after getting the extension in mid-August, they did not serve me until September 8th, and then tried to
rush me to a deposition 9 days later and gather documents covering 8 years of many burdensome and irrelevant
areas. Ever since they filed the Motion to Compel in this case, I have continually requested that they meet with me
to discuss the subpoena. They have refused every time. I wrote to Mr. Eidelman on September 27th "I have
attempted from August 11th forward to "meet and confer" with you to avoid unnecessary use of the Court's valuable

                                                         1
         Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 3 of 38




have been able to reach an agreement, and if a complete agreement could not be reached, limited

issues specific to our areas of non-agreement could have been presented to the Court.

DEFENDANTS CHOSE TO BURDEN THE COURT AND DID NOT MEET AND CONFER.

     Defendants requested production of documents to happen only 4 days (3 business days) after

subpoenas were delivered to me and set a deposition date only 9 days after I had received them. 2

They did not respond to my request to meet and confer during this period, so I was forced to file

my first Motion to Quash (Docket No. 1 in Case No. 2:18-mc-01491-KOB) because of the

timing and scope of the requests. The Court ruled that this Motion was Moot and the case closed.

Then, only 11 business days after the subpoenas had been served and with response to my

requests to meet, Defendants filed the Motion to Compel (Docket No. 1) as a new case, seeking a

new judge instead of requesting the original case before Your Honor, that was closed only 3

business days earlier, be reopened. I was then forced to file my Opposition and second Motion to




time. You had a deadline of August 31st in your New York case. and I made every attempt to help you meet that
deadline." Eidelman even recently wrote to me the following: "I am not interested in coming to Birmingham to
have a "conversation" or "speak" with you or Mr. Morgan because a conversation is not admissible in court."
This is contrary to my understanding of a meet and confer. It is exactly opposite of what I understood. I thought a
meet and confer was an off the record discussion regarding the scope of discovery before a sworn deposition that is
admissible in court. Even last week I tried to set dates to meet and confer with no response.

2
  One Subpoena I received was issued to BARGER CONSULITNG GROUP, LLC. In the first paragraph of the
Motion to Compel, the Defendants moved for an order compelling Phillip Morgan, Grant Barger and BARGER
CONSULTING GROUP to comply with subpoenas. In my opposition to the Motion to Compel (Docket No. 5), I
noted at the top of page 2 that I did not have an interest in BARGER CONSULTING GROUP. When Defendants
filed their Reply (Docket No. 9) they changed the name of the party they were seeking to compel to BARGER
GROUP. I sent them a separate Rule 11 Motion (not yet filed) and I advised them of this improper change.
Defendants then filed a correction (Docket No. 12) attempting to change the parties to the Motion to Compel and
even trying to change the name on the subpoena. There is no subpoena issued to the BARGER GROUP, LLC. THE
BARGER GROUP, LLC has not been served. In my Docket No. 14, I outlined why this was not a typo. It was
intentional and representations to the Court otherwise are misrepresentations. The Defendants got the name "Barger
Group, LLC" correct numerous times in their filing with the New York Court (especially in their filing to get extra
time to come to Alabama). Mr. Morgan's subpoena asks for documents in his possession regarding the taxes of
BOTH Barger Consulting Group and Barger Group. A simple search of the Alabama Secretary of State site would
show there is no Barger Consulting Group, but there is a company The Barger Group, LLC. It simply is not
believable that this was a "typo". They made an error and subpoenaed the wrong company. The Barger Group, LLC
has not been served and is not before this Court.


                                                         2
        Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 4 of 38



Quash (Docket No. 5) that was followed by their Reply and Opposition (Docket No. 9) and my

Reply to support my Motion to Quash (Docket No. 11). It was the Defendants that initiated this

"burden on the court" not me.

     The Defendants also have continually made misrepresentations of fact and law. They even

did so again in the most recent filing. I felt the need to serve two Rule 11 motions to Umbach,

and I have filed one Rule 11 motion (Docket No. 13) because a meet and confer did not occur

prior to the filing of the Motion to Compel, and I filed a motion for sanctions in my Docket No.

14 because they intentionally tried to slide by a change to the parties to the Motion to Compel in

Docket No. 12 after all three documents on the motion (Docketsl,9, 11) had already been filed

and I could not respond and to get this Court to enter an order against an entity that has not been

served a subpoena and is not before this Court. If Defendants had served the proper party, then

included the proper party served in the Motion, followed Rule 30(b)(6) by providing the entity

topics of deposition, and not made numerous misrepresentations to this Court (and to the court in

the EDNY that impacts the relevance and need for information I may have), this Court would not

have been burdened with deciding whether The Barger Group, LLC is subject to the Motion to

Compel, and the Court would not need to be burdened with my sanction motions.

     All of the burdens on the Court in the case have been the direct result ofUmbach's and

Eidelman's total lack of communication with me, their failure to meet and confer with subpoena

recipients, errors in determining proper entities to be subpoenaed, and errors in naming parties to

their motion. I have had nothing to do with any of those, they have lied about their conduct, and

these are the professionals.

2.   MOTION TO QUASH MOOTNESS - PREJUDICE TO GRANT BARGER

     My first Motion to Quash (Docket No. 1 in Case No. 2:18-mc-01491-KOB) asked that me



                                                 3
         Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 5 of 38



and my business and our documents be protected for the reasons I stated. Because of that filing,

Defendants canceled my deposition and "suspended (postponed)" Phillip Morgan's deposition,

the date of noticed deposition (9/17) passed, and you wrote on Wednesday September 19, 2018:

         Motion to Quash (doc. 1) and Motion to Reconsider (doc. 6) MOOT in light of
         the depositions voluntary cancelation.

Case No. 2:18-mc-01491-KOB was then closed. On Monday September 24, 2018, Defendants

then filed their Motion to Compel (Docket No. 1) that started this case 2:18-mc-01569-KOB.

The case was originally assigned to Judge Kallon, but was moved back to Your Honor in Docket

Nos. 3 & 4). 3 I had not served my objections to the subpoena document lists yet because I had

filed the Motion to Quash that was then declared moot. Only two business days went by before

they filed their Motion to Compel depositions and document production.

     Defendants claim my deposition was "suspended (postponed)" and not canceled because

they sent an e-mail to Phillip Morgan. This is not true, they canceled mine because I had filed a

Motion to Quash. Mr. Morgan's was "suspended (postponed). The e-mail was TO Phillip

Morgan telling him not to appear as indicated in his subpoena. That e-mail repeatedly uses the

words "you" and "your" to refer to Mr. Morgan. It never refers to me, Barger, or to Morgan and

me as "us". I am my own counsel. In the e-mail I was listed as a "cc:" along with all of the other

counsel involved in this case and the EDNY case. The e-mail was not "To" those lawyers. It was

sent to them and me for information as a "cc". There is no indication in that e-mail that it had

anything to do with the subpoenas as information to me as my counsel. I did not ever think that

e-mail was directed towards me or the subpoenas I received. The e-mail to Morgan was not to

me and did not "suspend (postpone)" my deposition. Mine was canceled pending the Motion to


3
 When I realized they were trying to compel me to produce documents under subpoenas that I believed were moot,
on October 9, 2018, I delivered my objections to the documents requested and I have never had a conversation with
Eidelman or Umbach about those objections despite my repeated requests.

                                                        4
        Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 6 of 38



Quash that was declared Moot. Because that Motion to Quash was pending and then moot, I was

prejudiced in my timing of sending my objections to the document production requests.

3.   RULE 45 IS IMPROPERLY INVOKED TO AVOID MEET AND CONFER

     In Docket No. 15, Mr. Umbach's feigns interest in trying to narrow the issues before the

Court by erroneously asserting that the Rule 11 Motion, the Motion to Compel, and my request

for sanctions are all ruled solely by Rule 45 and the Court should not look at the other Federal

Rules. Mr. Umbach's statement is, at best, absurd and at worst, another deliberate

misrepresentation to district the Court and attempt to trick a pro se.

     I have read Rule 45 several times, and nowhere in Rule 45 is there a provision for seeking a

motion to compel depositions. Rule 45(d), however, does permit the Alabama Court to protect

me, an Alabama resident not a party to the EDNY case, from burdensome subpoenas issued by

the Defendants. It also outlines my ability to object to document production requests, which I

have, and authorizes this Court to quash or modify the subpoenas. It does not allow a motion to

compel a deposition. Rule 45(d)(2) is titled "Command to Produce Materials or Permit

Inspection." It does not apply to a subpoena for depositions, only "documents and things." Rule

45(d)(2) only permits a motion to compel "documents and things" AFTER objections have been

raised by "a person commanded to produce documents." My objections were not delivered until

after the Motion to Compel the Motion to Compel (3 business days after my Motion to Quash

was declared moot - I had not even received service of the mootness order before the Motion to

Compel was filed). The Motion to Compel was also filed only 11 business days after I had

received my subpoena, and I had a Motion to Quash pending most of those days that should have

allowed me additional time to object before the Motion to Compel was filed for production of

documents. I did not have "reasonable time to comply" (only 3 days after the Motion to Quash



                                                  5
        Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 7 of 38



was declared moot) and the requests for documents are an ''undue burden" and excessively

broad. The Motion to Compel document production in the subpoenas is not permitted under Rule

45(d)(2) for those reasons and should be quashed.

     And, if a motion to quash is moot because the date of performance in the subpoena had

passed and they canceled my deposition, they should not be able to file a motion to compel. If I

can't quash under Rule 45(d) because my first Motion to Quash was declared moot by the Court,

they should not be able to file a motion to compel 3 days later for the same subpoenas I could not

seek to quash because they were moot. That result is completely unfair and cost me time to

object to the document requests. If, as they say in Docket No. 15, they are trying to use only

Rule 45 to compel depositions, the Motion to Compel must be denied because Rule 45 does

not authorize a motion to compel depositions.

4.   RULE 37 GOVERNS THIS MOTION - MEET AND CONFER REQUIRED

     Federal Rules 26(b) (Discovery Scope and Limits), 26(c) (Protective Orders) 30

(Depositions by Oral Examination), and 37(Failure to Make Disclosures or to Cooperate in

Discovery; Sanctions) apply because this matter is a subset of discovery in the EDNY. Rule 37,

not Rule 45, is where there is a provision authorizing this Alabama court to decide their Motion

to Compel all discovery. Rule 37(a) (1) & (2) says:

       (a) MOTION FOR AN ORDER COMPELLING DISCLOSURE OR DISCOVERY. (1)
           In General. On notice to other parties and all affected persons, a party may move for
           an order compelling disclosure or discovery. The motion must include a certification
           that the movant has in good faith conferred or attempted to confer with the person or
           party failing to make disclosures or discovery in an effort to obtain it without court
           action. (2) Appropriate Court. A Motion for an order to a party must be made in the
           court where the action is pending. A motion for an order to a nonparty must be made
           in the Court where the discovery is taken....

There is no similar provision in Rule 45 for compelling all "discovery". Rule 37(a), not Rule 45,

applies to compelling "discovery." It also requires a certificate on meet-and-confer. In the case I


                                                   6
          Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 8 of 38



provided Your Honor as Exhibit D to my Docket No. 11, the cases used by the Court before say

that mere e-mails asking for dates for depositions are not a good faith meet and confer. That is all

that has happened in this case. They will not talk to me about any limits on the scope of

questions or documents considering what they told the EDNY they needed from me and the

"proportional" needs of the EDNY case, the burden on me, a non-party, and the harassment of

filing a motion before meeting. The subpoenas ask for a lot more information than what they told

the EDNY they needed for the Barger v. First Data case. I listed on page 6 & 7 of my Docket

No. 11 some of those broad, burdensome, trade secret, and harassing areas covered by the

document categories they sent me. 4 These requests are broader than what they told the EDNY

they were seeking. They told the EDNY they only needed information about Joe Plumeri and the

Plaintiffs income while he was a contractor for my business. Rule 26(b) should apply to limit

the scope of any deposition or document request. They have not met and conferred with me

about the broad and irrelevant scope. I have tried. They have refused. Mr. Eidelman has made

clear he does not want to have a conversation with me at all (see footnote 1 above)

5.   MORE MISREPRESENTATION BY UMBACH AND EIDELMAN

     Mr. Umbach's intentionally misstated to this court that Rule 37(a) doesn't apply. Under

Rule 45, Your Honor has jurisdiction over the parties that reside in this district and the power to

grant my motion to quash or modify the subpoenas issued to me under Rule 45, but Rule 45 does

not provide for a motion to compel depositions. Mr. Eidelman has been admitted "pro hac vice"

uses local counsel to appear in this court, is subject to the Federal Rules and the Local Rules, and

is responsible for Defendants' filings Mr. Umbach and Mr. Eidelman read the Federal Rules

inconsistently to make an excuse for an illegitimate Motion to Compel and to avoid the penalty


4
  The requests include 8 years of bank account statements, my client contracts, my client lists, my billing rates, my
business tax returns for 8 years, and my communications with counsel. Half of these 8 years include the time when
the Plaintiff was not even involved with my company and he was employed by Defendants.

                                                          7
        Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 9 of 38



they deserve for not pulling that motion as I demanded in the Rule 11 Motion. They know very

well that they must comply with Rule 37(a) and the "Local Rules" and "expectations of counsel"

mentioned in Docket No. 15. They also know that neither Mr. Umbach nor Mr. Eidelman

attempted or completed a good faith "meet and confer" with me, or with Mr. Morgan, and they

know that neither of them signed or filed a meet and confer certificate. To this day, they still

haven't met and conferred and have expressly refused to do so. As recently as three days ago, I

emailed Mr. Umbach and asked him for dates of availability in October, since Mr. Eidelman

refuses to provide me any dates. Mr. Umbach never responded to me. Yet I have provided dates

three times. Both lawyers, and the Defendants, should suffer the penalty for their willful

noncompliance, and the knowingly false statements about law and facts they have made

(described above and in footnote 6).

6.   RULE 30 (b)(6) OBLIGATIONS ARE NOT MET

     As has been noted and admitted by Umbach and Eidelman, no proper subpoena has ever

been served on my company, The Barger Group, LLC. Despite Umbach' s lame protestations to

the contrary, this was never a typographical error (footnotes 1 & 2 above). I pointed it out and

Counsel lied to this Court about the existence of a valid subpoena to my entity on more than one

occasion. In my e-mails attached as Exhibit A to Docket No. 5 and Exhibit C to Docket No. 11, I

clearly ask Eidelman many times to IDENTIFY TOPICS for deposition and document

production, and he refuses to do so. Part of the reason I asked for those topics, is that I am aware

that my entity, if ever properly subpoenaed, must appoint a 30(b)(6) representative to testify

about corporate knowledge. This representative is one that is appointed at the time of deposition

by me. To adequately prepare a "designee" for any deposition of any entity I control, I need Mr.

Eidelman to disclose and discuss the topics on which he wishes to depose my entity - Eidelman

and Umbach refuse to do so. The form subpoena I received also specifically states that if an


                                                 8
         Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 10 of 38



entity is subpoenaed, the subpoena must include a list of topics for the deposition. 5 Even if the

Court allows them to change the name on the subpoena, the subpoena to the entity does not

contain a list of topics for deposition and does not comply with Rule 30(b)( 6) or the form of

subpoena and must be quashed.

      Again, my requests for topics points to my continuing overall compliance with the spirit of

discovery in good faith despite the glaring absence of a valid subpoena to The Barger Group,

LLC. At no time have I refused to cooperate. Had they met and conferred, the entity names could

have been corrected prior to them burdening the court with a Motion to Compel. Nothing about

this process has ever given rise to the need for a Motion to Compel. Barger Group, LLC cannot

be compelled when it has not been served properly or at all.

                                                  CONCLUSION

         The number oflies and misrepresentations to the Courts by First Data's and its New York

and Alabama counsel are staggering. They are mocking me for bringing their misrepresentations

to their attention. In the last filing, Docket No. 15, they misrepresented their interest in not

burdening the Court (yet they refuse to meet and confer) and they misdirect the Court and me by

claiming only Rule 45 applies. They also have presented the Court numerous other intentional

misrepresentations. 6 Yes, I have sent them TWO Rule 11 s. I do not have another 21 days to sit


5 Rule 30(b)(6) says "Notice or Subpoena Directed to an Organization. In its notice or subpoena, a party may name

as the deponent a public or private corporation, a partnership, an association, a governmental agency, or other entity
and must describe with reasonable particularity the matters for examination. The named organization must then
designate one or more officers, directors, or managing agents, or designate other persons who consent to testify on
its behalf''. The form subpoenas I received say on page 1 next to the "Testimony" box that was checked under the
"Name of person to whom this subpoena is directed" the following "If you are an organization, you must designate
one or more officers, directors or managing agents, or designate other persons who consent to testify on your behalf
about the following matters, or those set forth in an attachment:"
6 These include: include (1) the reason they sought an extension of time in New York were either false or they are
seeking more from me than they told the New York judge was the limited reason for an extension; (2) calling their
"demands" for compliance "good faith meeting and conferring"; (3) stating they did meet and confer; ( 4) failing to
file a certificate of meet and confer; (5) trying to slide by a name change on the motion and then calling it a typo; (6)
representing they can compel depositions under Rule 45; (7) asking the court to compel an entity that has not been

                                                           9
        Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 11 of 38



around and wait for them to correct their correction. The Court has an inherent power to sanction

outside of Rule 11 that should be used to deter their behavior. 7

     You would think that a "Notice of Correction" would be an attempt to clarify and fix

mistakes. Instead, the "Notice of Correction" filed as Docket 12, does nothing more than pile

lies on top of previous lies by trying to change the names of parties to Motions and parties that

received subpoenas after the wrong subpoenas have been served and then they attempt to have

the court compel an entity that has not received a subpoena and is not before the Court (footnotes

1 & 2). I am a non-party to this litigation with other things to do. I should not be spending my

time pointing out the lies of lawyers chasing and harassing me for no reason other than I am my

father's son. They already have the information they need, they won't meet and confer, and they

continue to lie.

        All of the subpoenas should be quashed for failing to comply with 26(b)(l), 37(a),

30(b)(6), and because the Motion to Compel is brought only under Rule 45, that does not have a

provision for compelling depositions. The Court should grant the sanctions I have requested for

the reasons above and in Docket No. 13 and Docket No. 14, and/or the topics should be limited

consistent with the representations to the EDNY and subpoenas of entities must be resent and

contain topics of deposition.

Dated: October 29, 2018


                                                                  ~ /i>4UtJu/_~" 11~~
                                                                  ~·9~8~ J · 61' -
                                                                  (_ -Z1f)Ui6· f IZ~
served a subpoena; and (8) harassing me by asking for documents from me and my company beyond what is
relevant to Barger v. First Data as represented to the Court in New York; and (9) lying about "suspending
(postpone)" my deposition.

7 In the Plaintiffs filing in the EDNY case (Docket No. 74of1:17-cv-04869-FB-LB) where Plaintiff was also
seeking sanctions against Eidelman, they wrote "This Court has the inherent to power manage its own affairs to do
whatever is reasonably necessary to deter abuse of the judicial process and assure a level playing field for all
litigants. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991)."

                                                        10
      Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 12 of 38



                              CERTIFICATE OF SERVICE

Today I e-mailed and placed this Motion document into the USPS addressed to the below listed
counsel for First Data Corporation.

Arnold W. Umbach III
Starnes Davis Florie LLP
100 Brookwood Place, Seventh Floor
Birmingham, Alabama 35209
tumbach@stameslaw.com

Gary Eidelman
Saul Ewing Arnstein & Lehr
500 E. Pratt Street, Suite 900
Baltimore Maryland 21202-313 3


Date: October 29, 2018




  4~
Name:G~f.V?.M&~                               <


Address:   tu-o ~wldfJ /lllt'- J)~'"'°r~ tft 3.>Zf'z        i

Phone=[   ;!o5") i6G• '8/?~
E:mail:   ~ f1tt41@v4' l                   cJi>y..




                                             11
Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 13 of 38




                        EXHIBIT A
        Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 14 of 38



                                         EXHIBIT A
                              TIMELINE OF PROCEDURAL EVENTS

August 142 2018. I contacted Mr. Eidelman because I heard that following a deposition of the

Plaintiff that he wanted to speak with me and I suggested a meeting on August 17, 2018 in

Birmingham because I knew the fact discovery deadline in the case in New York was set to

expire on August 31, 2018. Mr. Eidelman never responded to me.

August 15, 2018 Instead of responding to my request to meet to help him meet his August 31,

2018 deadline in New York, Mr. Eidelman instead filed a Request for an extension of time in

New York (Docket No. 1-1 Exhibit A). In that filing with the New York Court, he said:

         Joseph Plumeri, at the time a First Data senior executive, relied on Barger's
         representations regarding eh amount of monthly income in establishing the rate
         of the consulting agreement and ultimately his compensation for employment. ..
         . He also testified that Barger Group, LLC (his son's company) billed for his
         consulting services and then distributed to him a fraction of what was billed.
         There exists a large discrepancy between his 3 Yi mons of consulting services
         under the Consulting Agreement and what was actually billed and collected by
         Barger Group, LLC. 1

September 8, 2018 This was a Saturday. I was served with two subpoenas for depositions and

documents, one to me personally and another to "Barger Consulting Group, LLC" when the

process server kicked on my door when I had already told Mr. Eidelman I was willing to meet to

discuss what he needed in time to meet his August 31st deadline.

September 12, 2018 This was the date Defendants requested documents be produced. This was

the Wednesday following the Saturday I was served. The time was very short and could not

possibly be complied with because of such a broad document request.




1
 It is interesting that they got the name "Barger Group, LLC" correct numerous times in the filing with the New
York Court and now claim that there are typos on "Barger Consulting Group" on the subpoena and in the original
Motion (Docket No. 1). It simply is not believable, especially the subpoenas requesting document production from
two different companies.

                                                       A-1
       Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 15 of 38



September 13, 2018 I filed a Motion to Quash and Motion for Protective Order as Docket No. 1

in 2:18-mc-01491-KOB with respect to two subpoenas I received on September 8, 2018.

September 17, 2018 This was the date set for depositions in the original subpoena. Because of

my Motion to Quash, Defendant's counsel chose not to come to Birmingham. This was only 9

days after I had been served the subpoenas. I did not have the 14-days to object to the documents

requested as was described in the portions of Rule 45 that were provided to me attached to the

subpoena.

September 19, 2018 Your Honor determined that there was no need to consider the motion to

quash and motion for protective order and in 2:18-mc-01491-KOB Your Honor found that my

        Motion to Quash (doc. 1) and Motion to Reconsider (doc. 6) MOOT in light of
        the depositions voluntary cancelation.

Because of this declaration of mootness, I did not object to the document production requests

within 14-days of September 8th when they were served.

September 24, 2018 Before the 14-days had passed to object (I was served on Saturday

September 8, 2018 and September 24, 2018 was a Monday), the "Defendants" filed their Motion

to Compel (Docket No. 1 in what is now this case 2:18-mc-01569-KOB). It was originally

assigned to Judge Kallon, but was moved back to Your Honor in Docket Nos. 3 & 4). 2

September 26, 2018 I filed a Motion to Strike, Deny or Consolidate (Docket No. 2) asking that

the Motion to Compel be stricken, denied, or transferred to case 2:18-mc-01491-KOB that was

the case where I filed my original Motion to Quash that had been declared moot on September

17, 2018.




2
 When I realized they were trying to compel me to produce documents under subpoenas that I believed were
moot, on September 19, 2018, I delivered my objections to the documents requested and I have never had a
conversation with Eidelman or Umbach about those objections despite my repeated requests.

                                                    A-2
       Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 16 of 38



September 28, 2018 I serve Mr. Umbach with the Rule 11 motion (now Docket 13) advising

him that no meet and confer has occurred and that he did not certify that it had occurred prior to

filing the Motion to Compel (Docket No. 1).


October 3, 2018 The case 2: 18-mc-O 1569 was reassigned from Chief Judge Kallon to Judge

Bowdre. (Dockets 3 & 4)

October 5, 2018 I filed a Response to the Motion to Compel and my own Motion to Quash & for

Protective Order as Docket No. 5.

October 15, 2018 The Defendants filed Docket No. 9 as a Response/Reply related to their

Motion to Compel (Docket No. 1) and my Motions to Quash/Protective Order (Docket No. 5).

October 18, 2018 Before I could respond to Docket No. 9, Defendants filed as Docket No. 10 a

"Supplement" that included nothing more than copies of e-mails with no explanation. I do not

understand how while I was working on my document they were permitted to simply file a bunch

of e-mails. The e-mails all show my attempts to meet and confer even after the Motion to

Compel was being briefed. I also sent an e-mail to Mr. Umbach telling him that he had changed

the names of the parties to the motion and that he needed to correct the mistake.

October 19, 2018 (1 :05 pm) I filed my Reply (Docket No. 11) in support of my Motion to

Quash and Protective Order. From what I can tell there are two motions: the Motion to Compel

in Docket Nos. 1, 5, 9 and my Motions to Quash/Protective Order in Docket Nos. 5, 9, 10, 11.

October 19, 2018 (2:15 pm) The Defendants filed Docket No. 12 "Notice of Correction", and

claimed that there was a typo in the names of the companies "The Barger Group, LLC" and

"Barger Consulting Group, LLC" even though both names appeared in the subpoenas they

served on September 8, 2018 - they weren't typos then when they included both. But, somehow

they now are interchangeable at-will by Defendants.


                                               A-3
        Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 17 of 38



October 22, 2018 (3:35 p.m.) I filed Docket No. 13. This is the Rule 11 Motion in which I state

that a "meet-and-confer" had not occurred prior to the filing of the Motion to Compel (Docket

No. 1) and that the Motion to Compel did not contain a certificate of a good faith meet-and-

confer. I served this Rule 11 Motion on Mr. Umbach, on September 28, 2018 and received no

response, so after 21-days had elapsed I filed it with the Court.

October 22, 2018 (3:36 p.m.) I filed Docket No. 14 "Objection to Notice of Correction and

Motion for Sanctions" in which I argued that the name change being attempted to the subpoena

and the Motion to Compel was improper and asked the Court to strike Docket No. 12 and

terminate this case and make the Defendants start-over with proper subpoenas rather than trying

to compel moot subpoenas. In Docket No. 14, I identified at least four misrepresentations in

Defendants' Docket No. 12 and requested sanctions 3 : (i) Docket No. 12 footnote 1 was

completely inaccurate, (ii) the "typo" was not a typo, but was intentional and there are due

process questions to change a party to a motion after the motion briefmg has already been

completed; (iii) in Docket No. 9, the Defendants intentionally misrepresented the title of their

original filing in Docket No. 1 and called it a Motion to Compel The Barger Group when they

knew that Docket No. 1 was actually a Motion to compel Barger Consulting Group; and (iv)

Docket No. 9 misrepresented that a meet and confer had occurred.

October 24, 2018 Defendants filed Docket No. 15, and served to me by US mail (I have not

consented to electronic service and my request for e-filing was denied in the first case),

Defendants have misrepresented the record again. I fmd their statement in footnote 1 of Docket

No. 15 telling. They said:




3
 The court has "inherent powers" to sanction wrongful conduct without waiting for the 21-day period under Rule
11 to pass.

                                                     A-4
        Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 18 of 38



         So as not to burden the Court any more than necessary, Defendants adopt and
        incorporate the procedural history set forth in the Notion to Compel (ECF No. 1)
        unless otherwise noted.

This statement is out of place because everything that has happened in this case occurred AFTER

the filing of "ECF No. 1" and the question is whether ECF No. 1 could have ever been filed in

the first place without a meet-and-confer.

        With all due respect to Mr. Umbach and Mr. Eidelman, the Motion to Compel is

erroneous in its logic, use oflaw and application of Federal and local Rules. First Data's

Counsel's suggestions that they have an interest in judicial efficiency are disingenuous. The

matter before Your Honor could and should have been handled without need of use of the Court.

Umbach and Eidelman (and apparently now a Ms. Gillian Cooper of Saul Ewing) have

needlessly escalated this matter repeatedly, abusively and purely for purposes of harassment and

thinly veiled attempts at stealing my trade secrets, and harass me with broad, burdensome, and

irrelevant requests for information about me and my business. I am not a party to the EDNY

case.

        There has not been a meet and confer for more than two months.




                                               A-5
Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 19 of 38




                        EXHIBIT B
       Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 20 of 38



                                 EXHIBITB
             TIMELINE OF MEET & CONFER FAILURE BY DEFENDANTS

As is evident from the summary below. I have been in constant communications with Mr.
Eidelman and Mr. Umbach to attempt to discuss the scope of the subpoenas. I have suggested
dates. Nothing has worked to even start a discussion. All that has occurred is demands for
compliance with the subpoenas as issued with no meet and confer to occur.

August 14, 2018
I contacted Mr. Eidelman by e-mail (Docket No. 5, page 20) because I heard that following a
deposition of the Plaintiff that he wanted to speak with me and I suggested a meeting on August
17, 2018 in Birmingham because I knew the fact discovery deadline in the case in New York was
set to expire on August 31, 2018. I also offered to try to arrange office space. Mr. Eidelman
never responded to me other than to ask for the name of my lawyer.

August 15, 2018
Instead of responding to my request to discuss to assist him in meeting his August 31, 2018
deadline in New York, Mr. Eidelman instead filed a Request for an extension of time in New
York (Docket No. 1-1 Exhibit A).

September 8, 2018 (Saturday)
I received two subpoenas for depositions and documents, one to me personally and another to
"Barger Consulting Group, LLC" when the process server kicked on my door when I had already
told Mr. Eidelman I was willing to meet to discuss what he needed in time to meet his August
31st deadline. Mr. Eidelman never told me the subpoenas were being issued.

September 11, 2018
I sent Mr. Eidelman an e-mail (Docket No. 5, page 21) at 9: 10 p.m. in which I indicated that my
understanding was the Mr Eidelman was representing Joe Plumeri and asking what he wanted to
know about Joe and that he should just ask. I also expressed confusion on why the subpoenas I
received had a date of September 17th when on August 14th I had said I was available August
17th, not September 17th. I let Mr. Eidelman know that the notice was very short, and I was busy
on September 17th.

Mr. Eidelman responded to me at 9:44 pm (Docket No. 5 page 22). Mr. Eidelman told me he
represented the Defendants, including First Data and that he was not Joe Plumeri's lawyer even
though he represented to EDNY in his Request for extra time that Joe Plumeri and First Data
needed more information about the consulting contract with my company and Joe is the Vice
Chairman of First Data. Counsel for the Plaintiff also advised me Mr. Plumeri is listed as a First
Data witness and Mr. Eidelman worked to schedule Mr. Plumeri's deposition and accepted
service of the subpoena for Joe in the EDNY case as his counsel. He never discussed a meet and
confer, he only demanded dates.

September 13, 2014
I filed a Motion to Quash and Motion for Protective Order as Docket No. 1in2:18-mc-01491-
KOB.


                                                B-1
       Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 21 of 38




September 14, 2018
I contacted Mr. Eidelman by e-mail (Docket No. 5 page 24) in which I advised him that my
Motion to Quash had been filed. I apologized for mis-titling that motion and had tried to fix it. I
also asked what information he was seeking and why Joe Plumeri was mentioned in the request
for extension but was not included in the subpoenas I received on September 8, 2018

September 17, 2018 (Monday)
This was the date set for depositions in the original subpoena. Because of my Motion to Quash,
Defendant's counsel chose not to come to Birmingham. This was only 9 days after I had been
served the subpoenas.

September 19, 2018 (Wednesday)
Chief Judge Bowdre determined that there was no need to consider the motion to quash and
motion for protective order and in 2: 18-mc-O 1491-KOB as MOOTin light of voluntary
cancelation.

September 24, 2018 (Monday)
The Motion to Compel (Docket No. 1) was filed.

September 25, 2018
I sent Mr. Eidelman an e-mail (Docket No. 11, page 56) and told him my understanding was that
we were supposed to "meet and confer" and he was to certify that before he could file the Motion
to Compel. I asked why Eidelman kept refusing to meet and why he was not asking me about Joe
like he had told the EDNY in his request to extend time in August. I wrote: "I have attempted
to meet this [meet and confer] obligation with you more than once.•. If you want to meet
your end of our obligation to meet and confer, contact me today"

Mr. Eidelman responded by e-mail about an hour later (Docket No. 11 page 56) and simply said
he would discuss dates for my deposition in Birmingham.

I responded to Mr. Eidelman about an hour later (Docket No. 11 page 57) and indicated that "I
would be happy to continue to uphold my end of our mutual obligation to meet and confer as
soon as the Motion to Compel filed in Alabama was withdrawn because a meet and confer had
not occurred. I indicated once the Motion to Compel was withdrawn I would send available
dates. I also noted that objections to the documents would be forthcoming and had not been
provided because my Motion to Quash had been pending.

Mr. Eidelman responded that night (Docket No. 11page58) that "We have no intention of
withdrawing our Motion to Compel as to you and Mr. Morgan. We will let Judge Kallon
decide our Motion."

September 27, 2018
I sent Mr. Eidelman an e-mail (Docket No. 11page59-61). I advised him I could not afford a
lawyer, but was educating myself on the process. I again noted he never tried to find a time to
possibly meet me and Mr. Morgan prior to filing the Motion to Compel. I wrote "I have


                                                B-2
       Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 22 of 38



attempted from August 11th forward to "meet and confer" with you to avoid unnecessary
use of the Court's valuable time. You had a deadline of August 31st in your New York case,
and I made every attempt to help you meet that deadline." I also again noted that he was not
asking about Joe Plumeri as represented to the EDNY and that I have known Joe since 1983 and
he has never told me what he wanted to know about Joe even though that was the reason he gave
the New York court for needing to depose me.

September 28, 2018
I delivered the Rule 11 notice to Mr. Umbach regarding the filing of the Motion to Compel he
signed. (Docket No. 5, pages 25-35) in which I described the misstatements in the Motion to
Compel and asked for it to be withdrawn.

October 3, 2018
The case 2: 18-mc-O 1569 was reassigned from Chief Judge Kallon to Judge Bowdre. (Dockets 3
&4)

October 9, 2018
By e-mail to Mr. Eidelman and Mr. Umbach (attached) I served my objections to the document
production requests within the subpoenas.

October 15, 2018
I sent an e-mail to Mr. Eidelman (attached) referencing my September 25th request for
withdrawal of the Motion to Compel for lack of meet and confer and my request on that date for
Mr. Eidelman to provide me dates that he never did. I again asked what information was needed
about Joe. I referenced by objections to the document production. I also noted Mr. Eidelman had
not communicated with me. I also noted I tried to resolve this before the August 31st deadline. I
asked again what dates Mr. Eidelman was available in October. I also offered to find a
conference room for the meeting.

Mr. Eidelman responded by e-mail (attached) by merely writing. "I want to be certain that I
understand the substance of your e-mail. Are you agreeing to appear before a court
reporter and provide sworn testimony at a deposition and bring documents that are
responsive to the subpoena you were served." Mr. Eidelman did not offer to discuss the
subpoenas. He only demanded compliance with their terms.

October 16, 2018
I sent an e-mail to Mr. Eidelman (attached) responding to his October 15th e-mail. I again
discussed the meet and confer obligation and my attempts to have resolved this for two months. I
again asked about what information was needed about Joe. I wrote "A demand for me to
acquiesce to your initial "demands" is not a meet and confer." I also again asked for
available dates in October to meet and confer about my objections and scope.

October 18, 2018
I sent another e-mail to Mr. Eidelman (attached). I wrote "I have not received any
communication from your or any other lawyers representing First Data and Joe about dates in



                                               B-3
       Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 23 of 38



October when you want to come to Birmingham to talk to Phillip and me." As of today, October
29th after 12 pm and October 30th from 10 AM to 3 PM would work."

Mr. Eidelman responded by e-mail (attached). Mr. Eidelman did not seek to discuss the
subpoenas or my objections. He added a new condition about who could attend the depositions
that he had never mentioned before He wrote: "I am not interested in coming to Birmingham
to have a "conversation" or "speak" with you or Mr. Morgan because a conversation is not
admissible in court." As my e-mail From October 15, 2018 indicated, we need you both to
produce documents and sit for a deposition in connection with the matter styled Steven
Barger v. First Data Corporation et aL .•• Our subpoenas were lawfully issued and served
pursuant to Rule 45. If you tell me that you and Mr. Morgan agree to be deposed (which
will be at separate times without the other present), then I will look at my calendar for
dates that will likely be in November. Neither October 29 or 30 work due to other
depositions."

I responded to Mr. Eidelman by e-mail (attached). I mentioned his comment about him not being
interested in coming to Birmingham to have a "conversation" or "speak" because they are not
admissible in court. I said that is exactly the opposite of what is a meet and confer. I wrote:
"Instead of meeting and conferring as required, your e-mail below again demanded
acquiescence to a demand, and the demand for your demands, and now you have
demanded another previously unmentioned demand, that imposes even another demanded
condition limiting who can be at the deposition. Demanding and demanding and
demanding in writing, and never "meeting" or conferring", or even providing possible
dates or being open is not meeting and conferring as I understand it. I have been asking for
dates since August. Now, you still need to 'look at your calendar for that's that will likely
be in November."

October 19, 2018
I sent an e-mail to Mr. Umbach and Ms. Cooper (Docket No. 11page62) also asking them if
they were available on October 29th or 30th. I received no response

I sent a second e-mail at the end of the day (attached). I noted the lack of response to my October
1gth and morning October 19th e-mails.

October 26, 2018
I sent an e-mail to Mr. Umbach, Mr. Eidelman, and Ms. Cooper (attached) noting that only Mr.
Eidelman responded to the suggestion of October 29th and 30th. I noted I had suggested dates and
they had not. I noted that I was interested in discussing a realistic list of topics for both me and
Phillip regarding me and my business. I again asked what they wanted to know about Joe that
relates to their Request to extend time.




                                                B-4
10/29/2018          Case 2:18-mc-01569-KOB Document
                                               Gmail -16   Filed
                                                      Objections   10/29/18 Page 24 of 38
                                                                 G Barger




  M Gmail                                                                                Grant Barger <barger.grant@gmail.com>



  Objections G Barger
  Grant Barger <barger.grant@gmail.com>                                                Tue, Oct 9, 2018 at 2:54 PM
  To: "Gary B. Eidelman" <gary.eidelman@saul.com>, tumbach@stameslaw.com, Shawn Shearer <shawn@shearerlaw.pro>

    TO: Mr. Eidelman and Mr. Umbach;

    I am responding to your document requests in the subpoenas of me personally and those to Phillip Morgan
    requesting documents from him regarding me and my business dated September 5, 2018. These subpoenas
    have been subject to Motions to Quash/Motions for Protective Order/Motions to Compel. I have not had an
    opportunity to respond to the requests in your subpoena directly, so I must send you these objections to the
    document production you have requested while those motions are still pending and awaiting a decision.

    My understanding is that these are fairly standard General Objections to Document Production Requests and I
    am making them now with respect to all of the document and testimony requests you have sent regarding me
    and my business.

    I raise the following objections to apply to all of requests in those subpoenas as a whole and to each request
    contained in the subpoena:

        1. I object to the instructions and definitions set forth by First Data to the extent that they exceed
             the discovery parameters of Rules 26 and 34 of the Federal Rules of Civil Procedure, and to
             the extent they impose or purport to impose any duties beyond that already prescribed by said
             Rules.

        2. I object to any requests that will require me to provide documents or information falling within
           the attorney-client privilege or protected under the work product doctrine.
        3. I reserve my objections as to relevance or admissibility regarding any documents provided in
           response to these requests.

        4. I object to these requests to the extent they are not relevant and not proportionate to the
           claims or issues in the Barger v. First Data case.

        5. I object to these document requests as being overly broad, unduly burdensome, vague, and
           ambiguous.
        6. I object to any requests that are repetitious to the extent that such requests seek duplicative
           and/or accumulative information or documents. I will not attempt to speculate as to the
           meaning of a request but will interpret the requests to the best of my abilities.

        7. I object to the requests to the extent they call for information without regard to a specific time
           period or call for information from a specific time period that exceeds the scope of the subject
           matter of the Barger v. First Data case.

        8. By stating that I will produce any document or thing responsive to a particular request, I am
           not representing that any such document or thing exists or is within my possession, custody,
           or control; however, to the extent such documents exist and are within my possession,
           custody, or control, and can be located after a reasonable search, such document or thing if

https://mail.google.com/mail/u/O?ik=b2fbde7d9d&view=pt&search=all&permmsgid=msg-a%3Ar4278465463059550549&simpl=msg-a%3Ar427846546...   1/4
10/29/2018          Case 2:18-mc-01569-KOB Document      Gmail -16    FiledG Barger
                                                                 Objections  10/29/18 Page 25 of 38
             not otherwise privileged or protected under work product doctrine or any other applicable
             privilege or doctrine, or objection herein, will be produced.
        9. I object to the requests to the extent they require me to produce documents or things beyond
           what is presently available to me following a reasonable search of its own files likely to
           contain relevant and responsive documents, or following a reasonable inquiry of present
           employees.
       10. I object to these requests to the extent they call for confidential information from third parties,
           including documents and things subject to non-disclosure or confidentiality agreements or
           that contain trade secrets, confidential, or other proprietary information of a third party.

       11. I object to these requests to the extent they call for information or documents belonging to
           third-parties.

       12. I object to any request that seeks documents and things that would require me to violate any
           domestic or foreign judicial order, protective order, or stipulation of confidentiality concerning
           the documents themselves or the information contained therein.
       13. I object to the instructions and definitions set forth by First Data to the extent they attempt to
           impose burdens on me inconsistent with or in excess of the requirements of the Federal
           Rules of Civil Procedure, the Eastern District of New York, or any applicable standing orders
           of this Court.

       14. I object to each of the Definitions and Instructions to the extent they seek information beyond
           the scope of permissible discovery as provided for by the Federal Rules of Civil Procedure
           and Local Rule 26.3.

       15. I object to the definition of "concerning" to the extent that it exceeds the scope of Local Rule
           26.3(c)(7). In accordance with Local Rule 26.3(c)(7), "concerning" means "relating to, referring
           to, describing, evidencing or constituting."
       16. I object to the definition of "document" to the extent that it exceeds the scope of Local Rule
           26.3(c)(2). The term "documenf' is defined to be synonymous in meaning and equal in scope
           to the usage of the term "documents or electronically stored information" in Fed. R. Civ. P.
           34(a)(l){A). A draft or non-identical copy is a separate document within the meaning of this
           term. Fed. R. Civ. P. 34(a){l){A) defines "documenf' as "any designated documents or
           electronically stored information-including writings, drawings, graphs, charts, photographs,
           sound recordings, images, and other data or data compilations-stored in any medium from
           which information can be obtained either directly or, if necessary, after translation by the
           responding party into a reasonably usable form[.]"

       17. I object to the definition of "identify" to the extent that it exceeds the scope of Local Rule
           26.3{c)(3) and Local Rule 26.3(c)(4). "Identify (with respect to persons)" shall mean ''to give, to
           the extent known, the person's full name, present or last known address, and when referring
           to a natural person, additionally, the present or last known place of employment. Once a
           person has been identified in accordance with this subparagraph, only the name of that
           person need be listed in response to subsequent discovery requesting the identification of
           that person." "Identify (with respect to documents)" shall mean ''to give, to the extent known,
           the (i) type of document; (ii) general subject matter; (iii) date of the document; and (iv)
           author(s), addressee(s) and recipient(s). In the alternative, the responding party may produce
           the documents, together with identifying information sufficient to satisfy Fed. R. Civ. P. 33(d)."

https://mail.google.com/mail/u/O?ik=b2fbde7d9d&view=pt&search=all&permmsgid=msg-a%3Ar4278465463059550549&simpl=msg-a%3Ar427846546...   2/4
10/29/2018         Case 2:18-mc-01569-KOB Document      Gmail -16   Filed
                                                               Objections   10/29/18 Page 26 of 38
                                                                          G Barger

       18. I object to the definition of person" to the extent that it exceeds the scope of Local Rule
                                             11




           26.3(c)(6). "Person" shall mean "any natural person or any legal entity, including, without
           limitation, any business or governmental entity or association."

       19. I object to the definition of "I" as stated in the interrogatory to the extent that it includes all ls,
           not just the I to whom the interrogatories are directed. I object to this definition to the extent it,
           and the interrogatories, purport to seek information relating to persons or entities that are
           separate and distinct from I. In responding to the interrogatories, I shall interpret the term "I" to
           refer only to me.
       20. To the extent specific objections are recited in a specific response, those citations are
           provided because they are believed to be particularly applicable for the specific request and
           are not to be construed as a waiver of any other General Objection applicable to information
           falling within the scope of that request or any other requests.

       21. I object to these requests to the extent they seek documents exchanged between me
             and third-party consultants, testifying experts, and non-testifying experts, and the documents
             fall within the scope of the attorney-client privilege, the work product doctrine, or any other
             applicable privilege or protection from disclosure. Further, as to experts, I object that such
             requests are either improper pursuant to Fed. R. Civ. P. 26, or premature.

       22. I object to any requests to the extent they seek production of, or testimony regarding,
           electronically stored information that is not reasonably accessible to me because of undue
           burden and cost.
       23. I object to the requests to the extent they seek documents and/or information, or testimony
           related thereto, already within First Data's possession, custody, or control or more easily
           available to First Data, on the grounds that such requests are unduly burdensome and
           oppressive.

       24. I object to the requests and any testimony on the grounds that they seek the production of
           documents and/or information and testimony not relevant to any party's claim or defense in
           Barger v. First Data, and are not proportional to the needs of the case.

       25. I object to the requests to the extent they seek documents and/or testimony, or testimony
           related thereto, not in the possession, custody, or control of me, and are therefore beyond the
           scope of discovery allowed by the Federal Rules of Civil Procedure.
       26. I object to the requests to the extent they seek testimony from any entity or organization as
           they topics for such examination were not included in the subpoenas.

       27. I object to the requests to the extent that any entity or person has been improperly or
           incorrectly identified.

       28. I object to the production of any of federal income tax information on the basis of the qualified
           privilege of such information, its irrelevance to Barger v. First Data, and the private information
           contained therein with respect to individuals not parties to the Barger v. First Data case.

       29. I object to the requests as overly-broad, unduly burdensome, irrelevant and not proportional to
           the needs of the Barger v. First Data case to the extent they seek any information regarding
           my business unrelated to Plaintiff Barger's consulting for First Data during 2014.



https://mail.google.com/mail/u/O?ik=b2fbde7d9d&view=pt&search=all&permmsgid=msg-a%3Ar4278465463059550549&simpl=msg-a%3Ar427846546...   314
10/29/2018        Case 2:18-mc-01569-KOB Document      Gmail -16   FiledG Barger
                                                              Objections  10/29/18 Page 27 of 38
       30. I object to the requests as overly-broad, unduly burdensome, irrelevant and not proportional to
           the needs of the Barger v. First Data case to the extent that they seek documents for an
           excessively long period of time that is irrelevant to Barger v. First Data. Mr. Barger was
           employed by First Data from June 30, 2014 to February 28, 2017. Mr. Barger has not
           contracted with me or my business from February 2017 to present. Mr. Barger consulted for
           First Data from approximately January 2014 through June 2014. No documents related to my
           business prior to January 2014 are relevant. With respect to the claims and defenses in
           Barger v. First Data, I am a non-party to the litigation, no documents related to any of my
           clients other than First Data are relevant (First Data is already in possession of those
           documents and has produced them in discovery), none of my documents related to the period
           Plaintiff Barger was employed by First Data or thereafter are relevant, no documents prior to
           Mr. Barger becoming an independent contractor of my business are relevant, no documents
           related to my personal finances and personal taxes are relevant.

       31. I object to the requests to the extent that they are designed to harass or embarrass me solely
           for being the son of the Plaintiff, when none of the claims and defenses in Barger v. First Data
           have any relevance to my business or personal finances.

    These objections apply to each of your subpoena requests with respect to me and my business. Each and every
    one is overly-broad, unduly burdensome and/or seek privileged information. First Data is in possession of all
    contracts, invoices, and payment information related to Plaintiff Barger's consulting for First Data in 2014.

    Regards,

    Grant Barger


     ~   Doc Objections G Barger - Google Docs.pdt
         69K




https://mail.google.com/mail/u/O?ik=b2fbde7d9d&view=pt&search=all&permmsgid=msg-a%3Ar4278465463059550549&simpl=msg-a%3Ar427846546...   4/4
               Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 28 of 38


M      Gmail                                                                 Grant Barger <barger.grant@gmail.com>



IN RE: Barger v. First Data
6 messages

Grant Barger <barger.grant@gmail.com>                                                     Mon, Oct 15, 2018 at 7:41 PM
To: "Gary B. Eidelman" <gary.eidelman@saul.com>, tumbach@stameslaw.com
Bee: Shawn Shearer <shawn@shearerlaw.pro>

 Mr Eidelman,
 On September 25th I requested that you withdraw your "motion to compel" filed in Alabama so that you and
 I could work together to have a proper "meet and confer" regarding potential times for you to come to
 Birmingham. You have refused to withdraw your motion. However, I have requested that you be direct in
 your dealing with me so that this process can move forward in the right way_. For some reason, you will not
 be direct with me. I do not know why.

 I am asking you again ... What do you want to know about Joe? I also would like you to uphold your end of
 the bargain here and provide some dates to me that you are available before the end of October. I first made
 myself available to you WAY BACK ON AUGUST 14th. I have made timely objections to the "document
 production" that you have requested, and you still refuse to simply communicate directly with me so that we
 can reach an agreement through compromise. From what I have read about this process, compromise
 appears to be the key. I have always been willing to uphold my end ... but I can.not do it alone.

 I told you in September that I had tried to get this out of the way in August because fall is my busiest time of
 year, and also because I knew you had an August 31st deadline.

 Now we are over two months into this, and the only thing you have done is have a process server kick my
 door, file a case in Alabama in front of a second Judge when you knew that Chief Judge Bowdre had
 already made decisions in the matter, and refuse to be direct in asking me about Joe or about what you
 want from my accountant Phil.

 I am not Phil's lawyer, but I know Phil, and around these parts, the easiest way to get something
 accomplished is to treat people with respect, be honest, and meet your deadlines.

 I can, and have always been willing to assist in the process as long as what is being asked of me is
 relevant, fair, legal, and possible. You seem intent on fighting. This is not a fight. I will state it again, what
 dates in October do you want to come to Birmingham? I will check with Phil and if it makes things easier, I
 can try to arrange space at a law firm of one of many lawyers I know here in Birmingham, so this can stop
 dragging on.

 It's been over two months already. This is a very busy time for me. Mr. Eidelman, please tell me some
 dates you would like to come to Birmingham so I can speak with Phil and try to meet your newest deadline.

 Grant Barger



Eidelman, Gary B.<Gary.Eidelman@saul.com>                                         Mon, Oct 15, 2018 at 8:25 PM
To: Grant Barger <barger.grant@gmail.com>
Cc: "Eidelman, Gary B." <Gary.Eidelman@saul.com>, "tumbach@stameslaw.com" <tumbach@stameslaw.com>
                                      Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 29 of 38


Dear Mr. Barger:




I want to make certain that I understand the substance of your email. Are you agreeing to appear before a court reporter and
provide sworn testimony at a deposition and bring documents that are responsive to the subpoena you were served? It also seems
like you may have already spoken with Phillip Morgan about this. Is Mr. Morgan also willing to appear at a deposition and bring the
documents that we subpoenaed from him. If the answer is yes, then I believe we will be able to reach agreement and advise the
Court that there is no need to rule on the Motion to Compel because you both will have agreed to be deposed and produce
documents.




Thank you for the offer of trying to secure a conference room to use in Birmingham. That will not be necessary because already have
Mr. Umbach's office to use in Birmingham.




I look forward to hearing from you.




                                                                                  Gary B. Eidelman


                                                                                  SAUL EWING ARNSTEIN & LEHR LLP
SAUL EWING                                                                        500 E. Pratt Street

ARNSTEIN
                                                                                  Suite 900 I Baltimore, MD 21202-3133


                                                                                  Tel: 410.332.8975   I Fax: 410.332.8976 I Mobile: 410.303.8832

                                                                                  Gary.Eidelman@saul.comIwww.saul.com




                                WISE:
 rt 1 Yk~ldl   r   J;   !~"'~ r~•\ ""4·~)   "'1   .i: " +-"   i;   14 , 'll1"'!




Follow our blog, WISE: Workplace Initiatives and Strategies for Employers, here




From: Grant Barger [mailto:barger.grant@gmail.com]
Sent: Monday, October 15, 2018 8:42 PM
To: Eidelman, Gary B.; tumbach@starneslaw.com
Subject: IN RE: Barger v. First Data


**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.
                   Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 30 of 38
 [Quoted text hidden]


 "Saul Ewing Amstein & Lehr LLP (saul.com)" has made the following annotations:
 +-----------------------+
 This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended recipient (even if thee-
 mail address is yours), you may not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-mail, then delete.
 +------------------------+

Grant Barger <barger.grant@gmail.com>                                                                                     Tue, Oct 16, 2018 at 4:51 PM
To: "Gary B. Eidelman" <Gary.Eidelman@saul.com>
Cc: tumbach@starneslaw.com

 Mr. Eidelman:


  As you are aware, I am appearing in front of Judge Bowdre as a prose. I have read what my obligations are under these
 circumstances, and I believe them to be two-fold. I have an obligation to respond and object to subpoenas that are
 served to me assuming that I have objections. I do and I provided a summary of those objections to you. If I had the
 resources or desire to be formally represented by an attorney, my attorney would respond on my behalf, object on my
 behalf, AND attempt to collaborate with you to find common ground. Since I am my own attorney in this matter, I have
 assumed the role of an attorney I may have hired, and have therefore made multiple attempts to get you to respond to
 me like a human being instead of using the strong arm of the NY judiciary.


  There is a meet and confer requirement that has to take place between you (First Data/Joe's lawyer), and me (i.e. my
 lawyer) prior to any filing of a motion to compel. At every tum, I have
 attempted to uphold my end of this requirement. You have never attempted to communicate with me without the use of
 threats and punishments via the court. If you have a motion pending that threatens me, how can we have any
 meaningful dialogue.


  You have this process backwards. I tried to help your initial desire of August 31, and even with that knowledge, you told
 your NY judges that you needed more time to secure my cooperation. That is an outright lie. If you needed more time, it
 was only due to your own inability to meet your deadline.

  You also told the NY court that you needed more time due to statements that Joe has made in your sworn statement. I
 have asked you seven times now why you aren't including any requests about Joe when you said to the court that Joe is
 the reason you needed to talk to me.


  It is October 18, and I began trying to negotiate with you on August 14. You have threatened me like a peasant and not
 with the courtesy that you would extend a LAWYER trying to negotiate conditions for our meeting to occur.

  I am obviously not going to submit myself to NY jurisdiction, nor agree to your empty purported factual recitations about
 previous emails and subpoenas. Even to a non-lawyer your habit of misstating and spinning the past is obvious.


 A "DEMAND" FOR ME TO ACQUIESCE TO YOUR INITIAL "DEMANDS" IS NOT A "MEET AND CONFER"


 No lawyer representing First Data "certified" to the court that a meet and confer had occurred when you filed the motion
 to compel. The obvious reason why is that no meet and confer occurred prior to filing the motion to compel. You know
 the law, yet you filed the motion without satisfying the conditions for filing it.


  I asked for dates. I also think you should let me know why you have dropped Joe like a hot potato. You have my
 objections. You have every ability to address my concerns and tell me what you actually need and why, in a non-
                   Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 31 of 38
  confrontational manner. But you won't talk to me without threatening me - by subpoena and motion. Neither of those are
  elements of a good faith meet and confer._They are nothing but you simply making demands.


  I will say it again. Please provide me dates during the month of October for when you want to come to Birmingham so I
  can check with Phil. My only communication with Phil has been to let him know that I will let him know when I know
  what is happening. I am not promising anything, and neither are you. I'm trying to get to a starting point so that we can at
  least nail down a day when all three of us are available.


  What dates do you want to come to Birmingham?


  Grant Barger


  P.S. I am attaching my previous attempts to schedule with you for easy reference.
  [Quoted text hidden]


   4 attachments

   tj   Gmail - Joe.pdf
        47K

   tj   Gmail - Obligation to Meet and Confer - IN RE_ Barger v. First Data (1).pdf
        58K

   ~    Gmail - RE_ Obligation to Meet and Confer - IN Barger v. First Data.pdf
   ~    196K

   ~    Gmail - Barger v. First Data (1).pdf
   .    125K


Grant Barger <barger.grant@gmail.com>                                                  Thu, Oct 18, 2018 at 4:34 PM
To: "Gary B. Eidelman" <Gary.Eidelman@saul.com>, Grant Barger <barger.grant@gmail.com>
Cc: tumbach@starneslaw.com

  Mr. Eidelman,

   I have not received any communication from you or any other lawyers representing First Data and Joe,
  about dates in October when you want to come to Birmingham to talk to Phillip and me. In order for me to
  coordinate a time with Phillip that all of us can be there, I need you to respond to my request.
   As of today, October 29th after 12 PM and October 30th from 10 AM to 3 PM would work. October 28th is
  my daughter's birthday and my children's sports schedules are extensive at this time of year.
   Please respond to my request as soon as possible so that I can coordinate with Phillip. Once I know when
  you want to come to Birmingham, we can begin to try to get on the same page about topics and papers.

  Grant Barger

 [Quoted text hidden]



Eidelman, Gary B.<Gary.Eidelman@saul.com>                                               Thu, Oct 18, 2018 at 5:16 PM
To: Grant Barger <barger.grant@gmail.com>
Cc: "tumbach@starneslaw.com" <tumbach@starneslaw.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>


  Mr. Barger:
                                Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 32 of 38


Thank you for your email. I am not interested in coming to Birmingham to have a "conversation" or "speak" with you or Mr. Morgan
because a conversation is not admissible in court. As my email from October 15, 2018 indicated, we need you both to produce
documents and sit for depositions in connection with the matter styled as Steven Barger v. First Data Corporation et al. You seem to
be well versed in the Federal Rules of Civil Procedure. Our subpoenas were lawfully issued and served pursuant to Rule 45.
Depositions are governed by Rule 30. Once again, if you tell me that you and Mr. Morgan agree to be deposed (which will be at
separate times without the other present}, then I will look at my calendar for dates that will likely be in November. Neither October
29 or 30 work due to other depositions.




                                                                      Gary B. Eidelman


                                                                      SAUL EWING ARNSTEIN & LEHR LLP
SAUL EWING                                                            500 E. Pratt Street

ARNSTEIN
                                                                      Suite 900 I Baltimore, MD 21202-3133
& LEHR··'·
                                                                      Tel: 410.332.8975   I Fax: 410.332.8976 I Mobile: 410.303.8832

                                                                      Ga[Y..Eidelman@saul.comIwww.saul.com




                           WISE:
 11... kpi.cl!' k   ''1' ,,", ;'.>'   :   j:,. ~-. ' •   l'f·' •'·i


Follow our blog, WISE: Workplace Initiatives and Strategies for Employers, here




From: Grant Barger [mailto:barger.grant@gmail.com]
Sent: Thursday, October 18, 2018 5:35 PM
To: Eidelman, Gary B.; Grant Barger
Cc: tumbach@starneslaw.com
Subject: Re: IN RE: Barger v. First Data



[Quoted text hidden]
[Quoted text hidden]

    [Quoted text hidden]
    [Quoted text hidden]




          [Quoted text hidden]

          Error! Filename not                                         Gary B. Eidelman
          specified.

                                                                      SAUL EWING ARNSTEIN & LEHR LLP
         Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 33 of 38
                            500 E. Pratt Street


                            Suite 900 I Baltimore, MD 21202-3133


                            Tel: 410.332.8975   I Fax: 410.332.8976 I Mobile: 410.303.8832

                            Ga[Y.. Eidelman@saul.com I www.saul.com




Error! Filename not specified.

Follow our blog, WISE: Workplace Initiatives and Strategies for Employers, here




From: Grant Barger [mailto:barger.grant@gmail.com]
Sent: Monday, October 15, 2018 8:42 PM
To: Eidelman, Gary B.; tumbach@starneslaw.com
Subject: IN RE: Barger v. First Data



**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.



Mr Eidelman,
On September 25th I requested that you withdraw your "motion to compel" filed in Alabama so that you
and I could work together to have a proper "meet and confer" regarding potential times for you to come
to Birmingham. You have refused to withdraw your motion. However, I have requested that you be
direct in your dealing with me so that this process can move forward in the right way. For some reason,
you will not be direct with me. I do not know why.



I am asking you again ... What do you want to know about Joe? I also would like you to uphold your end
of the bargain here and provide some dates to me that you are available before the end of October. I
first made myself available to you WAY BACK ON AUGUST 14th. I have made timely objections to the
"document production" that you have requested, and you still refuse to simply communicate directly
with me so that we can reach an agreement through compromise. From what I have read about this
process, compromise appears to be the key. I have always been willing to uphold my end ... but I can
not do it alone.



I told you in September that I had tried to get this out of the way in August because fall is my busiest
time of year, and also because I knew you had an August 31st deadline.



Now we are over two months into this, and the only thing you have done is have a process server kick
my door, file a case in Alabama in front of a second Judge when you knew that Chief Judge Bowdre
                  Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 34 of 38
      had already made decisions in the matter, and refuse to be direct in asking me about Joe or about what
      you want from my accountant Phil.



      I am not Phil's lawyer, but I know Phil, and around these parts, the easiest way to get something
      accomplished is to treat people with respect, be honest, and meet your deadlines.



      I can, and have always been willing to assist in the process as long as what is being asked of me is
      relevant, fair, legal, and possible. You seem intent on fighting. This is not a fight. I will state it again,
      what dates in October do you want to come to Birmingham? I will check with Phil and if it makes things
      easier, I can try to arrange space at a law firm of one of many lawyers I know here in Birmingham, so
      this can stop dragging on.



      It's been over two months already. This is a very busy time for me. Mr. Eidelman, please tell me some
      dates you would like to come to Birmingham so I can speak with Phil and try to meet your newest
      deadline.



      Grant Barger




      "Saul Ewing Amstein & Lehr LLP (saul.com)" has made the following annotations:


      +-----------------------+
      This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended recipient (even if
      the e-mail address is yours), you may not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-mail, then
      delete.


      +------------------------+


Grant Barger <barger.grant@gmail.com>                                                                                  Thu, Oct 18, 2018 at 10:51 PM
To: "Gary B. Eidelman" <Gary.Eidelman@saul.com>
Cc: tumbach@starneslaw.com, Gillian.Cooper@saul.com

 Mr. Eidelman,

  I asked to meet and confer about the subpoenas, and your email merely stated that the subpoenas were validly
 issued and that you will not speak with me about dates or topics. My understanding is that is not a meet and
 confer. You also said in your email: "I am not interested in coming to Birmingham to have a
 "conversation" or "speak" with you or Mr. Morgan because a conversation is not admissible in
 court." From what I have read, this statement is exactly opposite of what your meet-and-confer obligations are.
 Whether you come to Birmingham or not, there has to be more than just demands to comply. Your demands are
 outrageous.

  I never thought that the meet and confer conferences were admissible, and I did not think our conference would
 be admissible. But my understanding is that a meet-and-confer beyond simple written demands is supposed to
 occur before a third-party deposition and the fact that they occurred is supposed to be attached to a motion to
                               Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 35 of 38
compel. It sounds to me like you are just continuing to send me demands and reject dates, and no discussion
about the topics. You have no basis to submit a certificate that a meet-and-confer has occurred.

 I am not "well versed" in the federal rules. I have read some of them and done some research on the internet and
gathered some information from lawyers giving me legal advice. From all that I have heard from the lawyers who
have advised me about the rules and from your emails, I am not understanding your demands. Please let me
know where in the rules you can demand that people be excluded from a deposition? I don't see it anywhere.
What I understand is that anyone can attend a deposition.

 I am confused as to why you are adding a new condition and demand about attendees when you have not even
been willing to discuss my concerns with the subpoenas. You have only ordered me around. I have been cordial
and trying to talk with you about the depositions. You just want me to agree to your terms and you keep adding
new ones.

 Instead of meeting and conferring as required, your email below again demanded acquiescence to a demand,
and the demand for your demands, and now you have demanded another previously unmentioned demand, that
imposes even another demanded condition limiting who can be at the deposition. Demanding and demanding
and demanding in writing, and never "meeting" or "conferring," or even providing possible dates or being open is
not meeting and conferring as I understand it.

 I have been asking for dates since August. Now, you still need to "look at your calendar for dates that will likely
be in November." How many times do I need to ask for possible dates and how many times do you need to look at
your calendar?

 If October 29 and 30 do not work for you, please let me know what dates you are available. We are getting to the
holidays and scheduling will become difficult in November.

Grant Barger
[Quoted text hidden]


4 attachments

 SAUL EWING
 ARNSTEIN                                                         imageOOl.jpg
                                                                  4K
-------------------
& LEHRH''
                            WISE:                                          image002.jpg
  W• rkri,!t >' !r 1t~1I   ,.~ £~ l.   11 ,,, ,,Y-,'   ii ;   I~·· 'ft1'   3K

                            WISE:                                          image002.jpg
  W\xkf.i.;H lr,fu~'fl'« .i·il' 11.1h•:-·. 1 ~ ~ ll'"f'f:                  3K

SAUL EWING
ARNSTEIN                                                          imageOOl.jpg
                                                                  4K
-------------------
&LEHR···
                                     Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 36 of 38


M              Gmail                                                                                                        Grant Barger <barger.grant@gmail.com>



IN RE: Barger v. First Data
Eidelman, Gary B. <Gary.Eidelman@saul.com>                                            Thu, Oct 18, 2018 at 5:16 PM
To: Grant Barger <barger.grant@gmail.com>
Cc: "tumbach@stameslaw.com" <tumbach@stameslaw.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>


 Mr. Barger:




 Thank you for your email. I am not interested in coming to Birmingham to have a "conversation" or "speak" with you or Mr. Morgan
 because a conversation is not admissible in court. As my email from October 15, 2018 indicated, we need you both to produce
 documents and sit for depositions in connection with the matter styled as Steven Barger v. First Data Corporation et al. You seem to
 be well versed in the Federal Rules of Civil Procedure. Our subpoenas were lawfully issued and served pursuant to Rule 45.
 Depositions are governed by Rule 30. Once again, if you tell me that you and Mr. Morgan agree to be deposed (which will be at
 separate ti mes without the other present), then I will look at my calendar for dates that will likely be in November. Neither October
 29 or 30 work due to other depositions.




                                                                         Gary 8. Eidelman


                                                                         SAUL EWING ARNSTEIN & LEHR LLP
 SAUL EWING                                                              500 E. Pratt Street

 ARNSTEIN
                                                                         Suite 900 I Baltimore, MD 21202-3133
 &LEHR
                                                                         Tel: 410.332.8975   I Fax: 410.332.8976 I Mobile: 410.303.8832

                                                                         Ga[Y-.Eidelman@saul.com      I www.saul.com




                             WISE:
  t'f<Jl,P.ll • 11   !J.,;I ;1 ,   £ii   'I•!•'.~· 1   '1'   '1   "fl~




 Follow our blog, WISE: Workplace Initiatives and Strategies for Employers, here




 From: Grant Barger [mailto:barger.grant@gmail.com]
 Sent: Thursday, October 18, 2018 5:35 PM
 To: Eidelman, Gary B.; Grant Barger
 Cc: tumbach@starneslaw.com
 Subject: Re: IN RE: Barger v. First Data
               Case 2:18-mc-01569-KOB Document 16 Filed 10/29/18 Page 37 of 38


M Gmail                                                                   Grant Barger <barger.grant@gmail.com>



Joe/No Meet and Confer/10/19/18
1 message

Grant Barger <barger.grant@gmail.com>                                                  Fri, Oct 19, 2018 at 9:46 PM
To: tumbach@stameslaw.com, "Gary B. Eidelman" <gary.eidelman@saul.com>, Gillian.Cooper@saul.com
Cc: Grant Barger <barger.grant@gmail.com>



 Mr. Umbach Mr. Eidelman Ms. Cooper,

 For the past two months (from 8/14/18 to 10/19/18) I have conducted myself in a civil and cordial
 manner with all of you. It continues to baffle me that none of you has yet to communicate to me what
 it is you want to know about Joe, or even tell me when you are available to meet and confer, or,
 quite frankly, provide me any information that might move this proceeding forward at a reasonable
 pace. Mr. Eidelman, You stated on Thursday (10/18/18) "I will look at my calendar for dates" And
 yet, I hear nothing from you. Ms. Cooper and Mr. Umbach, I contacted you last night (10/19/18)
 regarding the same subject, and neither of you has touched base with me. I need to know where we
 are going with this. The discourteous way in which you are all treating me and the Court is
 shameful, inefficient, and wasteful. Please answer my questions.

 Grant Barger
10/26/2018            Case 2:18-mc-01569-KOB Document
                                              Gmail - Joe/No16
                                                             Meet Filed  10/29/18 Page 38 of 38
                                                                  and Confer/10/19/18




  M Gmail                                                                               Grant Barger <barger.grant@gmail.com>



  Joe/No Meet and Confer/10/19/18
  Grant Barger <barger.grant@gmail.com>                                                   Fri, Oct 26, 2018 at 9:42 PM
  To: tumbach@starneslaw.com, "Gary B. Eidelman" <gary.eidelman@saul.com>, Gillian.Cooper@saul.com

    Mr. Umbach Mr. Eidelman Ms. Cooper,

    I have offered you all the dates of October 29 and October 30 as possibilities for Baltimore
    Counsel to come to Birmingham. Only Mr. Eidelman provided me the courtesy of a response.
    None of you has ever provided any dates or times of your availability. None of you will provide
    me a direct answer about what topics you want to discuss, or why the documents and testimony
    you request is inconsistent with the motion Mr. Eidelman put in front of the EDNY on August 15,
    2018.

    Why are you allowing all of this time to elapse without any effort to meet and confer with me
    or discuss dates and topics?

     I told Mr. Eidelman we have entered my busiest time of year. I have suggested times, dates and
    locations. I have requested a realistic list of topics for both me and Phillip in matters relating to
    me.

     It is obvious that you are dragging your feet for some other reason.

     I will ask again, please be direct. What do you want to know about Joe? What do you want from
    me that pertains directly to your motion to extend time filed on August 15, 2018? Why didn't
    you use the month of October to meet and confer with me? Why haven't Mr. Umbach and Ms.
    Cooper responded to me about the October dates I suggested?

    Grant Barger

    [Quoted text hidden]




https://mail.google.com/mail/u/O?ik=b2fbde7d9d&view=pt&search=all&permmsgid=msg-a%3Ar2776169607798526382&simpl=msg-a%3Ar277616960...   111
